BARRY, Judge,
concurring.
I agree that the petitioners do not have standing, but for different reasons than set forth in the majority opinion. DER has filed an action almost identical to this one filed by the petitioners. In Sprague v. Casey, 520 Pa. 38, 550 A.2d 184 (1988), the Court recognized that certain instances could exist where the general rule of William Penn Parking v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975) would be extended. Specifically, the Court referred to those cases where governmental action could go unchallenged if standing were not granted to the petitioning party. Here, we have essentially identical lawsuits, one brought by DER, another by petitioners. There can be no question of DER’s standing. Because of DER’s challenge, I see no need to grant the petitioners standing, though a different holding would result if the petitioners were the only party challenging the constitutionality of the present procedure.
I further believe that our disposition of DER’s lawsuit renders this action moot. Again, both challenges are essentially the same with only minor differences in the arguments presented. We have disposed of the matter in DER *106v. Jubelirer, 130 Pa. Commonwealth Ct. 124, 567 A.2d 741 (1989).
SMITH, J., joins in this concurring opinion.